Case 2:20-cv-00188-JRG-RSP Document 58 Filed 01/25/21 Page 1 of 1 PageID #: 752




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

  LUMINATI NETWORKS LTD.,                      §
                                               §
       Plaintiff,                              §
                                                           Case No. 2:20-cv-00188-JRG-RSP
                                               §
  v.                                           §
                                               §
  NETNUT LTD.,                                 §
                                               §
       Defendant.                              §

                                            ORDER

       Defendant NetNut Ltd. previously filed a Motion to Dismiss. (Dkt. No. 17).

 Magistrate Judge     Payne   entered   a   Report   and    Recommendation    (Dkt.   No.   51),

 recommending denial of NetNut’s Motion to Dismiss. Because no objections have been filed,

 and for the reasons set forth in the Report and Recommendation, the Recommendation is

 ADOPTED. It is therefore ORDERED that the Motion to Dismiss (Dkt. No. 17) is DENIED.


       So Ordered this
       Jan 25, 2021
